UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7471



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ALLEN KOKOSKI,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    David A. Faber, Chief
District Judge. (5:92-00090-01; 5:01-cv-00944)


Submitted: October 17, 2006                 Decided: October 24, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Allen Kokoski, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

            Michael   Allen   Kokoski    seeks    to    appeal    the    district

court’s orders denying his Rule 60(b) motion and denying his motion

to quash, as well as other related motions.                Kokoski sought to

reopen the proceedings brought under 28 U.S.C. § 2255 (2000).                  The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies     this    standard     by

demonstrating    that   reasonable      jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude Kokoski has not made

the requisite showing.

            Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We also deny Kokoski’s motion for oral

argument.     We dispense with oral argument because the facts and




                                    - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.*



                                                        DISMISSED




     *
      To the extent Kokoski may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second or successive 28 U.S.C.
§ 2255 (2000) motion, we deny authorization.

                              - 3 -